DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al. (US 2017/0132270, hereinafter Ahmed) in view of Berstis et al. (US 7,171,616, hereinafter Berstis).

Regarding claim 1, Ahmed teaches a method (¶0011) comprising:
sending a request to subscribe to data sharing events, wherein the request corresponds to a service (three subscribers 430 subscribe to the drift detection system 100 - ¶0029; 100 can be embodied as a web service - ¶0026); 

retrieving, from a data sharing event of the plurality of data sharing events, an indication of a user (another column, a user column, that sits in the system catalog 412 can be added, where this extra information such as checksum is stored - ¶0033; if a target data store includes a checksum associated with objects in a system catalog, of instance, the checksum can simply be acquired - ¶0020); 
storing the indication of the user in a local data source corresponding to the service (the information can be stored in the actual database as opposed to in an extensible system catalog 412 or external to the database management system 410 - ¶0033; a component may be localized on one computer and/or distributed between two or more computers - ¶0043); 
Ahmed does not teach retrieving, from a source external to the service, data corresponding to the user; and storing the data in the local data source.  Ahmed teaches detecting that drift in a shared data source has occurred and notifying subscribers of said change, but does not teach the subscribers retrieving the changed data from said data source and storing it locally as claimed.
Berstis, however, in the same field of endeavor, teaches a method for keeping files current (Title) that firsts checks the source periodically to determine if a newer version of the file exists, then replacing the file with the newer version if the newer version exists (Abstract).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ahmed to comprise the retrieving and storing limitations as claimed, in order to solve the problem of downloaded files becoming outdated or lacking corrections for errors that have been identified in the downloaded file (Berstis Col 1 Lns 59-63).

Regarding claim 2, Ahmed and Berstis teach wherein the indication of the user comprises a username (the value need not be a checksum… 210 can exploit any information provided by a data management system indicative of the state of a data structure – Ahmed ¶0020; the data store 120 can also store the name and type of objects – Ahmed ¶0022; another column, a user column, that sits in the system catalog 412 can be added – Ahmed ¶0033).

Regarding claim 3, Ahmed and Berstis teaches wherein the local data source is a database maintained by the service (a data source, such as a database, is a shared commodity – Ahmed ¶0013).

Regarding claim 5, Ahmed and Berstis teach further comprising querying an external database for the data corresponding to the user (download a file from a source site – Berstis Figure 3, Step 320; source site, e.g., first or second sites 120, 130 – Berstis Col 2 Lns 46-48; Berstis Figure 1 shows 120, 130 being external to computer 110).
The rationale for combining Ahmed and Berstis remains the same as applied to claim 8 above.

Regarding claim 6, the non-transitory computer readable storage media comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Ahmed teaches a non-transitory computer readable storage media (computer storage media includes memory devices… which can be accessed by the computer 610 – Ahmed ¶0052) as claimed.

Regarding claim 7, the non-transitory computer readable storage media comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 8, the non-transitory computer readable storage media comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 10, the non-transitory computer readable storage media comprises the same limitations as the method disclosed in claim 5, so the same rejection rationale is applicable.

Regarding claim 11, the system comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Ahmed teaches a system (computer 610 – Ahmed ¶0049) comprising a processor (processor(s) 620 – Ahmed ¶0049) and memory (memory 630 – Ahmed ¶0049) as claimed.

Regarding claim 12, the system comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 13, the system comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 15, the system comprises the same limitations as the method disclosed in claim 5, so the same rejection rationale is applicable.

Claims 4, 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed and Berstis as applied to claim 1 above, and further in view of Feng et al. (US 2013/0246560, hereinafter Feng).


Feng, however, in the same field of endeavor, further teaches a publish-subscribe platform (Title) where a subscriber requests to receive a subscription to a particular dataset via a standard API (¶0047).
It would have been further obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Ahmed and Berstis to comprise the API limitation as claimed, in order to more efficiently and reliably distribute files within a cloud network (Feng ¶0003).

Regarding claim 9, the non-transitory computer readable storage media comprises the same limitations as the method disclosed in claim 4, so the same rejection rationale is applicable.

Regarding claim 14, the system comprises the same limitations as the method disclosed in claim 4, so the same rejection rationale is applicable.

Conclusion
This is a CONTINUATION of applicant's earlier Application No. 15/825,870.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application; in this case, the limitations of claim 1-15 of the present application map to rejected claims 8-13 of the parent application, where independent claims 1, 6, 11 of the present application comprise the THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441